Exhibit 10.1

[Date]

 

To:

Guess?, Inc.

[Address]

Attn:

Telephone:

Facsimile:

 

From:

[    ]

Attn:                      [    ]

Telephone:           [    ]

Facsimile:            [    ]

 

Re:

Form of [Base]1 [Additional]2 Convertible Bond Hedge Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Guess?, Inc. (“Counterparty”)3. This communication constitutes a “Confirmation”
as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of [            ],
2019 between Counterparty and U.S. Bank National Association as trustee (the
“Indenture”) relating to the USD[            ] principal amount of [__]%
convertible securities due 2024 (the “Base Convertible Securities”) together
with any [_]% convertible securities due 2024 [that may be]4 issued pursuant to
the Initial Purchasers’ option under the Purchase Agreement (as defined below)
(the “Optional Convertible Securities” and, together with the Base Convertible
Securities, the “Convertible Securities”)]5. In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. [The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum, dated [ ], 2019
(the “Offering Memorandum”). If any such definitions in the Indenture or any
such sections of the Indenture differ from the descriptions thereof in the
Offering Memorandum, the descriptions thereof in the Offering Memorandum will
govern for purposes of this Confirmation. The parties further acknowledge that
the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties.]6 The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is, or the

 

1 

Include for confirmation relating to the base convert offering.

2 

Include for confirmation relating to the greenshoe convert offering, if any.

3 

The agreements represented by this Form were entered into by Guess?, Inc. (the
“Company”) and each of Goldman Sachs & Co. LLC, Deutsche Bank AG, London Branch
and JPMorgan Chase Bank, National Association (the “Dealers”). The material
details in which such agreements differ from this Form are set forth in Schedule
1 hereto.

4 

Include for confirmation relating to the base convert offering.

5 

Terms to be conformed.

6 

Include for confirmation relating to the base convert offering and confirmation
relating to the greenshoe convert offering, if executed before the initial
closing.



--------------------------------------------------------------------------------

Convertible Securities are, amended, supplemented or modified following their
execution, any such amendment, supplement or modification (other than a Merger
Supplemental Indenture (as defined below)) will be disregarded for purposes of
this Confirmation (other than as provided in Section 8(a) below) unless the
parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form but without any Schedule except for (i) the
election of US Dollars (“USD”) as the Termination Currency and (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to Counterparty and to Dealer (a) with a “Threshold Amount” of USD
35 million applicable to Counterparty and 3% of the Dealer’s ultimate parent’s
shareholders equity applicable to Dealer, (b) the phrase “or becoming capable at
such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), (c) the following language shall be added to the end of such
section: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay” and (d) “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business. For the avoidance of doubt, the Transaction shall be
the only transaction under the Agreement. If there exists any ISDA Master
Agreement between Dealer and Counterparty or any confirmation or other agreement
between Dealer and Counterparty pursuant to which an ISDA Master Agreement is
deemed to exist between Dealer and Counterparty, then notwithstanding anything
to the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Dealer and Counterparty are parties, the
Transaction shall not be considered a Transaction under, or otherwise governed
by, such existing or deemed ISDA Master Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

  

[                ], 2019

Effective Date:

  

The closing date of [the initial issuance of]7 the Convertible Securities
[issued pursuant to the Initial Purchasers’ option under the Purchase Agreement
(as defined below) exercised on the date hereof]8.

Option Type:

  

Call

Seller:

  

Dealer

Buyer:

  

Counterparty

Shares:

  

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“GES”).

Number of Options:

  

[The number of Base Convertible Securities in denominations of USD1,000
principal amount issued by Counterparty]9 [The number

 

7 

Include for confirmation relating to the base convert offering.

8 

Include for confirmation relating to the greenshoe convert offering, if any.

9 

Include for base bond hedge confirmation only.

 

2



--------------------------------------------------------------------------------

  

of Optional Convertible Securities in denominations of USD1,000 principal amount
purchased by Merrill Lynch, Pierce, Fenner & Smith Incorporated, [as
representative of the Initial Purchasers (as defined in the Purchase Agreement),
upon exercise of its option pursuant to Section 2 of the Purchase Agreement.]10

Applicable Percentage

  

[__]%

Number of Shares:

  

As of any date, the product of (A) the Number of Options, (B) the Conversion
Rate and (C) the Applicable Percentage.

Conversion Rate:

  

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 5.06 or 5.07 of the Indenture.

Premium:

  

As provided in Annex A to this Confirmation.

Premium Payment Date:

  

The Effective Date

Exchange:

  

The New York Stock Exchange

Related Exchange:

  

All Exchanges

Procedures for Exercise:

  

Exercise Dates:

  

Each Conversion Date.

Conversion Date:

  

[Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Effective Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture (such Convertible Securities, the “Relevant
Convertible Securities” for such Conversion Date).]11

 

[Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Effective Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture but are not “Relevant Convertible Securities”
under, and as defined in, the confirmation between the parties hereto regarding
the Base Convertible Bond Hedge Transaction dated [                ], 2019 (the
“Base Convertible Bond Hedge Transaction Confirmation”) (such Convertible
Securities, each in denominations of USD1,000 principal amount, the “Relevant
Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Convertible Bond Hedge Transaction
Confirmation, Convertible Securities that are converted pursuant to the
Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.]12

 

10 

Include for additional bond hedge confirmation only.

11

Include for base bond hedge confirmation only.

12

Include for additional bond hedge confirmation only.

 

3



--------------------------------------------------------------------------------

Required Exercise

on Conversion Dates:

  

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

Expiration Date:

  

The “Maturity Date” (as defined in the Indenture).

Automatic Exercise:

  

As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

  

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “Scheduled Trading Day” of the
“Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the period starting on and
including the 95th “Scheduled Trading Day” preceding the “Maturity Date” (each
as defined in the Indenture) and ending on and including the second “Scheduled
Trading Day” immediately preceding the “Maturity Date” (each as defined in the
Indenture) (the “Final Conversion Period”), the Exercise Notice Deadline shall
be the Scheduled Trading Day immediately preceding the Maturity Date.

Notice of Exercise:

  

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
PM, New York City time, on the Exercise Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on the relevant Exercise
Date (including, if applicable, whether all or any portion of such exercise
relates to the conversion of Relevant Convertible Securities in connection with
which holders thereof are entitled to receive additional Shares and/or cash
pursuant to the adjustment to the Conversion Rate set forth in Section 5.07 of
the Indenture), (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” (as defined in
the Indenture) and (iv) the first “Scheduled Trading Day” of the “Observation
Period” (as defined in the Indenture); provided that in the case of any exercise
of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any Conversion Date occurring during the Final
Conversion Period, the contents of such notice shall be as set forth in clause
(i) above[; provided, further, that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Convertible Bond Hedge Transaction Confirmation shall be
deemed to be a Notice of Exercise pursuant to this Confirmation and the terms of
such Notice of Exercise shall apply, mutatis mutandis, to this Confirmation]13.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular

 

13 

Include for additional bond hedge confirmation only.

 

4



--------------------------------------------------------------------------------

  

Section 9 and Section 10(b) of the Exchange Act (as defined below) and the rules
and regulations thereunder, in respect of any election of a settlement method
with respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 5:00 PM New York City time, on the
fifth Exchange Business Day following the Exercise Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and commercially reasonable
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities (including the unwinding of its commercially reasonable hedge
position in a commercially reasonable manner) as a result of Dealer not having
received such notice on or prior to the Exercise Notice Deadline.

Notice of Convertible Security

Settlement Method:

  

Counterparty shall notify Dealer in writing before 5:00 P.M. (New York City
time) on the 95th “Scheduled Trading Day” immediately preceding the “Maturity
Date” (each as defined in the Indenture) of the irrevocable election by the
Counterparty, in accordance with Section 5.03(A) of the Indenture, of the
settlement method and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture) applicable to Relevant Convertible Securities with a
Conversion Date occurring during the Final Conversion Period. If Counterparty
fails timely to provide such notice, Counterparty shall be deemed to have
notified Dealer of combination settlement with a “Specified Dollar Amount” (as
defined in the Indenture) of USD1,000 for all conversions occurring during the
Final Conversion Period. Counterparty agrees that it shall settle any Relevant
Convertible Securities with a Conversion Date occurring during the Final
Conversion Period in the same manner as provided in the Notice of Convertible
Security Settlement Method it provides or is deemed to have provided hereunder.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

  

To be provided by Dealer.

Settlement Terms:

  

Settlement Date:

  

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and/or Shares (if any) to be delivered in respect of the
Relevant Convertible Securities converted on such Conversion Date pursuant to
Section 5.03(C) of the Indenture; provided that the Settlement Date will not be
prior to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 5:00 PM, New York City time.

Delivery Obligation:

  

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above and

 

5



--------------------------------------------------------------------------------

  

“Dividends” (under “Share Adjustments”) below, in respect of an Exercise Date
occurring on a Conversion Date, Dealer will deliver to Counterparty, on the
related Settlement Date, a number of Shares and/or amount of cash in USD equal
to the Applicable Percentage of the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 5.03 of the Indenture and/or the Applicable Percentage of the aggregate
amount of cash, if any, in excess of USD1,000 per Convertible Security (in
denominations of USD1,000) that Counterparty would be obligated to deliver to
holder(s) pursuant to Section 5.03 of the Indenture, as determined by the
Calculation Agent by reference to such Section of the Indenture (except that
such aggregate number of Shares shall be determined without taking into
consideration any rounding pursuant to Section 5.03(B)(ii) of the Indenture and
shall be rounded down to the nearest whole number) and cash in lieu of
fractional Shares, if any, resulting from such rounding, if Counterparty had
elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (the “Convertible Obligation”);
provided that such obligation shall be determined (i) excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to Section 5.06 or 5.07 of the Indenture and (ii) without regard
to the election, if any, by Counterparty to adjust the Conversion Rate (and, for
the avoidance of doubt, the Delivery Obligation shall not include any interest
payment on the Relevant Convertible Securities that the Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date); and provided further that if such exercise
relates to the conversion of Relevant Convertible Securities in connection with
which holders thereof are entitled to receive additional Shares and/or cash
pursuant to the adjustment to the Conversion Rate set forth in Section 5.07 of
the Indenture, then, notwithstanding the foregoing, the Delivery Obligation
shall include such additional Shares and/or cash (as determined by the
Calculation Agent by reference to such Section of the Indenture), except that
the Delivery Obligation shall be capped so that the value of the Delivery
Obligation per Option (with the value of any Shares included in the Delivery
Obligation determined by the Calculation Agent using the VWAP Price on the last
day of the relevant “Observation Period”) does not exceed the amount as
determined by the Calculation Agent that would be payable by Dealer pursuant to
Section 6 of the Agreement (such amount to be determined solely based on the
then current values of the variables that Dealer has used to determine the
Premium payable by Counterparty for the Options) if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the Applicable
Percentage of the number of Options exercised on such Exercise Date and (y) such
amount payable will be determined as if Section 5.07 of the Indenture were
deleted) was the sole Affected

 

6



--------------------------------------------------------------------------------

  

Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 8(b) of this Confirmation). Notwithstanding the foregoing, and
in addition to the cap described in the further proviso to the preceding
sentence, in all events the Delivery Obligation shall be capped so that the
value of the Delivery Obligation does not exceed the value of the Convertible
Obligation (with the Convertible Obligation determined based on the actual
settlement method elected by Counterparty with respect to such Relevant
Convertible Securities instead of the Convertible Security Settlement Method and
with the value of any Shares included in either the Delivery Obligation or such
Convertible Obligation determined by the Calculation Agent using the heading
“Op” on Bloomberg page GES <equity> (or any successor thereto) on the relevant
Settlement Date).

Convertible Security Settlement Method:

  

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 5.03(A) of the
Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined in
the Indenture) of at least USD1,000, the Convertible Security Settlement Method
shall be the settlement method actually so elected by Counterparty in respect of
such Relevant Convertible Securities; otherwise, the Convertible Security
Settlement Method shall (i) assume Counterparty made a Cash Election with
respect to such Relevant Convertible Securities with a “Specified Dollar Amount”
(as defined in the Indenture) of USD1,000 per Relevant Convertible Security and
(ii) be calculated as if the relevant “Observation Period” (as defined in the
Indenture) pursuant to Section 5.03(B) of the Indenture consisted of 90 Trading
Days commencing on (x) the third “Scheduled Trading Day” (as defined in the
Indenture) after the Conversion Date for conversions occurring prior to the
Final Conversion Period or (y) the 91st “Scheduled Trading Day” prior to the
“Maturity Date” (each as defined in the Indenture) for conversions occurring
during the Final Conversion Period and any reference herein to the “Observation
Period” in respect of such Relevant Convertible Securities shall be deemed to
refer to such extended “Observation Period”.

Notice of Delivery Obligation:

  

No later than the Scheduled Trading Day immediately following the last day of
the relevant “Observation Period”, as defined in the Indenture, Counterparty
shall give Dealer notice of the final number of Shares and/or the amount of cash
comprising the Convertible Obligation; provided that, with respect to any
Exercise Date occurring during the Final Conversion Period, Counterparty may
provide Dealer with a single notice of an aggregate number of Shares and/or the
amount of cash comprising the Convertible Obligations for all Exercise Dates
occurring in such period (it being understood, for the avoidance of doubt, that
the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Notice of
Convertible Security Settlement Method or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way).

 

7



--------------------------------------------------------------------------------

Other Applicable Provisions:

  

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Restricted Certificated Shares:

  

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

Share Adjustments:

  

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 5.05(A)(i), (ii), (iii), (iv) and
(v) and Section 5.05(H) of the Indenture that results in an adjustment under the
Indenture by reference to such Sections thereof (any such event or condition, an
“Adjustment Event”), the Calculation Agent shall make a corresponding adjustment
in a commercially reasonable manner to the terms relevant to the exercise,
settlement or payment of the Transaction, subject to “Discretionary Adjustments”
below. Prior to the occurrence of any Adjustment Event, Counterparty shall give
the Calculation Agent commercially reasonable advance (but in no event less than
one Exchange Business Day) written notice of the section or sections of the
Indenture and, if applicable, the formula therein, pursuant to which any
adjustment will be made to the Convertible Notes in connection with any such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall promptly notify the Calculation Agent
in writing of the details of such adjustments (including, without limitation, of
the section or sections of the Indenture and, if applicable, the formula therein
pursuant to which such Adjustment Event has occurred).

  

In connection with any Adjustment Event as a result of an event or condition set
forth in Section 5.05(A)(ii) of the Indenture or Section 5.05(A)(iii) of the
Indenture where, in either case, the period for determining “Y” (as such term is
used in Section 5.05(A)(ii) of the Indenture) or “SP” (as such term is used in
Section 5.05(A)(iii) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Adjustment Event, then the Calculation Agent shall have the right to adjust, in
good faith and in a commercially reasonable manner, taking into account the
terms of the Indenture, any variable relevant to the exercise, settlement or
payment for the Transaction as appropriate to reflect the reasonable costs
(including, but not limited to, hedging mismatches and market losses) and
commercially reasonable expenses incurred by Dealer in connection with its

 

8



--------------------------------------------------------------------------------

  

commercially reasonable hedging activities as a result of such event or
condition not having been publicly announced prior to the beginning of such
period.

  

If any Adjustment Event is declared and (a) the event or condition giving rise
to such Adjustment Event is subsequently amended, modified, cancelled or
abandoned (whether or not there has been a “Conversion Rate” adjustment under
the Indenture for such Adjustment Event), (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Adjustment Event and subsequently such adjustment,
in respect of such Adjustment Event, is modified, amended, altered or corrected
(each of clauses (a), (b) and (c), a “Adjustment Event Change”) then, in each
case, but without duplication, the Calculation Agent shall have the right to
adjust, in good faith and in a commercially reasonable manner, taking into
account the terms of the Indenture, any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to reflect the
reasonable costs (including, but not limited to, hedging mismatches and market
losses) and commercially reasonable expenses incurred by Dealer in connection
with its commercially reasonable hedging activities as a result of such
Adjustment Event Change.

  

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, under the proviso to the first paragraph of
Section 5.05(A)(iii)(1) of the Indenture or [the proviso to the first paragraph
of Section 5.05(A)(iv)] of the Indenture.

Discretionary Adjustments:

  

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith and in a commercially reasonable manner
disagrees with any adjustment under the Indenture that is the basis of any
adjustment hereunder and that involves an exercise of discretion by Counterparty
or its board of directors (including, without limitation, pursuant to Section
5.05(H) of the Indenture or pursuant to Section 5.08(A) of the Indenture any
supplemental indenture entered into thereunder (a “Merger Supplemental
Indenture”) or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then, in each such case, the Calculation Agent in good faith and in a
commercially reasonable manner will determine the adjustment to be made to any
one or more of the Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment of or under the Transaction in
good faith and in a commercially reasonable manner.

Dividends:

  

If an ex-dividend date for a cash dividend on the Shares occurs on or after the
Trade Date and on or prior to the Expiration Date and

 

9



--------------------------------------------------------------------------------

  

the amount of such dividend is less than Ordinary Dividend Amount, or if no
ex-dividend date for a cash dividend on the Shares occurs in any regular
quarterly dividend period of Counterparty that falls, in whole or in part, after
the Trade Date and on or prior to the Expiration Date, then the Calculation
Agent will make adjustments to the Delivery Obligation in respect of each
Exercise Date as it determines appropriate to account for the economic effect on
the Transaction of such shortfall.

Ordinary Dividend Amount:

  

For the first cash dividend on the Shares for which the ex-dividend date occurs
during any regular quarterly dividend period of Counterparty, USD0.1125 (for the
avoidance of doubt, subject to adjustment as contemplated by “Method of
Adjustment” above and “Consequences of Merger Events” below); for any other cash
dividend on the Shares for which the ex-dividend date occurs during the same
regular quarterly dividend period, USD0.00.

Extraordinary Events:

  

Merger Events:

  

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 5.08(A) of
the Indenture.

Consequences of Merger Events:

  

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment in a commercially
reasonable manner to the terms relevant to the exercise, settlement or payment
of the Transaction, subject to “Discretionary Adjustments” above; provided that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate pursuant to Section 5.06 or 5.07 of the Indenture and the election, if any,
by Counterparty to adjust the Conversion Rate; and provided further that if,
with respect to a Merger Event, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation organized under the laws of the United States,
any State thereof or the District of Columbia or (ii) the Counterparty following
such Merger Event will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or will not be the
Issuer following such Merger Event, Cancellation and Payment (Calculation Agent
Determination) shall apply.

Notice of Merger Consideration:

  

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election or, if no holders of Shares affirmatively make such an election, the
types and amounts of consideration actually received by holders of Shares and
(ii) the details of the adjustment made under the Indenture in respect of such
Merger Event.

Nationalization, Insolvency

  

 

10



--------------------------------------------------------------------------------

or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re- quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical after the word “regulation” in
the second line thereof with “(including, for the avoidance of doubt and without
limitation, any tax law or the adoption or promulgation of new regulations
authorized or mandated by existing statute)”; (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”; (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof; (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause
(Y) thereof.

(b) Failure to Deliver:

  

Applicable

(c) Insolvency Filing:

  

Applicable

(d) Hedging Disruption:

  

Applicable; provided that:

  

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms. For purposes of the immediately preceding sentence, solely a de minimis
increase in the cost of acquiring, establishing, re-establishing, substituting,
maintaining, unwinding or disposing of any transaction(s) or asset(s) that the
Hedging Party deems necessary to hedge the equity price risk of entering into
and performing its obligations with respect to the relevant Transaction shall
not give rise to a Hedging Disruption.”; and

  

“(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.”

(e) Increased Cost of Hedging:

  

Not Applicable

 

11



--------------------------------------------------------------------------------

Hedging Party:

  

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer;
provided that, when making any election, determination or calculation, the
Hedging Party shall be bound by the same obligations applicable to the
Calculation Agent as set forth in Section 1.40 of the Equity Definitions as if
the Hedging Party were the Calculation Agent.

Determining Party:

  

For all applicable Extraordinary Events, Dealer; provided that, when making any
election, determination or calculation, the Determining Party shall be bound by
the same obligations applicable to the Calculation Agent as set forth in
Section 1.40 of the Equity Definitions as if the Determining Party were the
Calculation Agent. Following any determination or calculation by the Determining
Party hereunder, upon a written request by Counterparty, the Determining Party
will promptly provide to Counterparty a written explanation (including, if
applicable, a report in a commonly used file format for the storage and
manipulation of financial data) describing in reasonable detail the basis for
the relevant calculation, adjustment or determination (including any quotations,
market data or information from internal or external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Determining Party’s proprietary models or other information that may
be proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days after
the receipt of any such request.

Non-Reliance:

  

Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

3. Calculation Agent:

  

Dealer; provided that (i) if an Event of Default as a result of
Section 5(a)(vii) of the Agreement has occurred and is continuing with respect
to Dealer, then the Counterparty shall have the right to designate a Calculation
Agent that is a leading recognized dealer in equity derivatives (as determined
in good faith by the Counterparty) for so long as such Event of Default is
continuing and provided, further, that all determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any calculation, adjustment or determination by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will promptly provide to Counterparty a written explanation
(including, if applicable, a report in a commonly used file format for the
storage and manipulation of financial data) describing in reasonable detail the
basis for the relevant calculation, adjustment or determination (including any
quotations, market data or information from internal or external sources used in
making such calculation, adjustment or determination, as the case may be, but
without disclosing Dealer’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information) and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days after
the receipt of any such request.

 

12



--------------------------------------------------------------------------------

  4.

Account Details:

 

                

 

Dealer Payment Instructions:

  

[    ]

    

SWIFT: [    ]

    

Bank Routing: [    ]

    

Account Name: [    ]

    

Account No. : [    ]

 

Counterparty Payment Instructions:

  

To be provided by Counterparty.

 

  5.

Offices:

The Office of Dealer for the Transaction is: [    ]14

The Office of Counterparty for the Transaction is: Not applicable

 

  6.

Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

 

                    

 

To:

  

[    ]

    

[    ]

    

[    ]

 

Attn:

  

[    ]

 

Telephone:

  

[    ]

 

Facsimile:

  

[    ]

Address for notices or communications to Dealer:

 

                    

 

To:

  

[    ]

 

Attn:

  

[    ]

 

Telephone:

  

[    ]

 

Facsimile:

  

[    ]

 

  7.

Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) unless (x) such Shares or securities are excepted
from section 101(a) of Regulation M by sections 101(c)(1) or 101(c)(3) of
Regulation M and section 102(a) of Regulation M by sections 102(d)(1) or
102(d)(3) of Regulation M or (y) such Shares or securities are of the kind that
may be excepted from the prohibitions of sections 101(a) and 102(a) of
Regulation M by sections 101(b)(10) and 102(b)(7) of Regulation M and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections

 

 

14 

Insert for Dealer.

 

13



--------------------------------------------------------------------------------

101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement dated as of
[                ], 2019, between the Counterparty and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (the “Purchase Agreement”) are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein.

(xi) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xii) Counterparty acknowledges that the board of directors of Counterparty has
granted the approval necessary to cause the restrictions set forth in
Section 203 of the Delaware General Corporation Law (the “Business Combinations
Statute”) to be inapplicable to the Transaction, including, without limitation,
transactions in, or linked to, Counterparty’s securities to be effected by
Dealer or its affiliate in connection with hedging the Transaction, and as a
result neither Dealer nor any of its affiliates or associates shall be subject
to the restrictions in the Business Combinations Statute as an “interested
stockholder” of Counterparty by virtue of (i) its entry into the Transaction or
(ii) any act that Dealer may take in furtherance of the Transaction (including
without limitation the hedging transactions to be effected by Dealer or its
affiliates in connection with the Transaction, whether in Shares or transactions
that references the Shares) or (iii) its purchase of, as the case may be, and/or
marketmaking in, the Convertible Securities.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

14



--------------------------------------------------------------------------------

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution” and “financial participant” within the meaning of Sections 101(22)
and 101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge that it is the intent of the parties that (A) this Confirmation is a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “payment or other transfer of property” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(viii) hereof and such other matters as Dealer may reasonably
request.

8. Other Provisions:

(a) Additional Termination Events.

(i) an “Event of Default” with respect to Counterparty under the terms of the
Convertible Securities as set forth in Section 7.01 of the Indenture shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

(ii) Promptly following, but in no event later than the fifth Scheduled Trading
Day after, any Repayment Event, Counterparty shall notify Dealer in writing of
such Repayment Event and the aggregate principal amount of Convertible
Securities subject to such Repayment Event (any such notice, a “Repayment
Notice”). Notwithstanding anything to the contrary in this Confirmation but
subject to Section 8(a)(iii) below, the receipt by Dealer from Counterparty of
any Repayment Notice, within the applicable time period set forth in the
preceding sentence, shall constitute an Additional Termination Event as provided
in this Section 8(a)(ii). Upon receipt of any such Repayment Notice, Dealer
shall designate an Exchange Business Day following receipt of such Repayment
Notice (which Exchange Business Day shall be on or as promptly as commercially
reasonably practicable after the date of receipt of the Repayment Notice) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Repayment Options”) equal to the
lesser of (A) the aggregate principal amount of Convertible Securities specified
in such Repayment Notice (it being understood that, for purposes of determining
whether any Options will be Repayment Options hereunder or under the Base
Convertible Bond Hedge Transaction Confirmation, Convertible Securities that are
subject to a Repayment Notice shall be allocated first to the Base Convertible
Bond Hedge Transaction Confirmation until all Options thereunder are exercised
or terminated), divided by USD 1,000, and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repayment Options (such a
termination, a “Pro Rata Termination”). Any payment hereunder with respect to
such termination shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Repayment Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular
Section 9 and Section 10(b) of the Exchange Act and the rules and regulations
thereunder, in respect of any action taken by Counterparty in respect of a
repurchase or cancellation of Convertible Securities, including, without
limitation, the delivery of a Repayment Notice. Counterparty acknowledges and
agrees that any

 

15



--------------------------------------------------------------------------------

Convertible Securities subject to a Repayment Event will be cancelled in
accordance with the applicable provisions of the Indenture and, except for any
obligation arising under this Section 8(a)(ii) in respect thereof, will be
disregarded and no longer outstanding for all purposes hereunder (including for
the calculation of any amount in respect of any termination or cancellation of
the Transaction under the Agreement, the Equity Definitions or otherwise).
“Repayment Event” means the occurrence of (i) any repurchase by Counterparty or
any of its subsidiaries of Convertible Securities (whether in connection with or
as a result of a “fundamental change”, howsoever defined, or for any other
reason), (ii) any Convertible Securities are delivered to Counterparty or any of
its subsidiaries in exchange for delivery of any property or assets of such
party (howsoever described), (iii) the repayment of any principal of any of the
Convertible Securities prior to the final maturity date of the Convertible
Securities (for any reason other than as a result of an acceleration of the
Convertible Securities that results in an Additional Termination Event pursuant
to the preceding Section 8(a)(i)), or (iv) any Convertible Securities are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its subsidiaries (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction. For
the avoidance of doubt, any conversion of Convertible Securities pursuant to the
terms of the Indenture shall not constitute a Repayment Event. For the avoidance
of doubt, in determining the amount payable in respect of such Affected
Transaction pursuant to Section 6 of the Agreement, the Calculation Agent shall
assume (1) the relevant Repayment Event and any conversions, adjustments,
agreements, payments, deliveries or acquisitions by or on behalf of Counterparty
leading thereto had not occurred, (2) no adjustments to the Conversion Rate have
occurred pursuant to Section 5.06 or 5.07 of the Indenture and (3) the
corresponding Convertible Securities remain outstanding as if the circumstances
related to the Repayment Event had not occurred.

(iii) Notwithstanding any provision in this Confirmation to the contrary,
including, for the avoidance of doubt, Section 8(a)(ii) above (provided that,
for the avoidance of doubt, the acknowledgements and requirements for notice
under Section 8(a)(ii) shall continue to apply), in the event of a Repayment
Event, Counterparty may elect, in its sole discretion and in lieu of a Pro Rata
Termination, to terminate the Transaction and/or other bond hedge transactions
with Dealer and other dealers relating to the Convertible Securities (such
transactions, the “Related Transactions”) in a manner that is not pro rata (such
a termination, a “Non-Pro Rata Termination”) by providing notice of such Non-Pro
Rata Termination in the applicable Repayment Notice, with such Repayment Notice
setting forth (X) the number of Repayment Options and (Y) if any, the number of
Repayment Options for which Dealer shall designate an Early Termination Date
with respect to this Transaction as described below (the “Dealer Non-Pro Rata
Repayment Options”); provided that in no event shall the Dealer Non-Pro Rata
Repayment Options be greater than the product of the Number of Options and the
Applicable Percentage immediately prior to the related Non-Pro Rata Termination.
Upon such notice, Dealer shall (I) designate an Early Termination Date with
respect to a number of Options equal to the Dealer Non-Pro Rata Repayment
Options, and (II) calculate a Close-out Amount as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction, but with an Applicable Percentage of 100%, and a number of
Options equal to the Dealer Non-Pro Rata Repayment Options, (2) Counterparty
were the sole Affected Party and (3) the terminated portion of the Transaction
were the sole Affected Transaction. Immediately after giving effect to the
Non-Pro Rata Termination with respect to this Transaction and/or Related
Transactions, (x) the Number of Options hereunder shall be reduced to be equal
to the Number of Options immediately prior to such Non-Pro Rata Termination less
the number of Repayment Options; provided that such reduction in the Number of
Options shall be allocated first to the Base Convertible Bond Hedge Transaction
Confirmation until the Number of Shares thereunder is reduced to zero, and
thereafter shall be allocated to this Confirmation and (y) the Applicable
Percentage hereunder shall be adjusted such that the Number of Shares after the
Non-Pro Rata Termination shall be equal to the difference between (1) the Number
of Shares under this Transaction before the related Repayment Event, minus
(2) if any, the number of Shares under this Transaction in respect of which the
related Non-Pro Rata Termination occurs as described in clause (II)(1) above;
provided that such reduction in the Number of Shares as described in this
sentence shall be allocated first to the Base Convertible Bond Hedge Transaction
Confirmation until the Number of Shares thereunder is reduced to zero. If,
following any Non-Pro Rata Termination, the Applicable Percentage under this
Transaction would be adjusted to zero, then this Transaction shall be terminated
in whole after giving effect to such Non-Pro Rata Termination. For the avoidance
of doubt, in the absence of Counterparty’s election of a Non-Pro Rata
Termination, this Transaction and the Related Transactions shall terminate
pursuant to Section 8(a)(ii) in accordance with the stated Applicable Percentage
of each such Related Transaction.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If

 

16



--------------------------------------------------------------------------------

Dealer shall owe Counterparty any amount pursuant to “Consequences of Merger
Events” above or Sections 12.6, 12.7 or 12.9 of the Equity Definitions or
pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Dealer
shall satisfy such Payment Obligation by the Share Termination Alternative (as
defined below); provided that Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation in cash
(“Cash Termination”) by giving irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 9:30 A.M.
New York City time on the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Cash Termination”); provided,
further, that if Counterparty elects to require Dealer to satisfy its Payment
Obligation through Cash Termination, Dealer shall have the right, in its sole
discretion, to elect to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary; and
provided further that, in the event of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, Counterparty shall be automatically
deemed to elect Cash Termination (but, notwithstanding the foregoing, Dealer
shall have the right under such circumstances, in its sole discretion, to elect
that the Share Termination Alternative shall apply in lieu of Cash Termination
as described above); and provided further that Counterparty shall not have the
right to elect Cash Termination in the event (i) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (ii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i) of this Confirmation as of the
date of such election. If the Share Termination Alternative is applicable, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:

  

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (such delivery to occur as soon as reasonably practicable under the
circumstances) (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation. For the avoidance of doubt, a delay in delivery of the Share
Termination Delivery Property shall not result in a change in the composition of
such Share Termination Delivery Property.

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

Failure to Deliver:

  

Applicable

 

17



--------------------------------------------------------------------------------

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, any Shares
(the “Hedge Shares”) acquired by Dealer or one of its affiliates for the purpose
of hedging its obligations pursuant to the Transaction cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business, (B) provide accountant’s “comfort” letters
in customary form for underwritten follow-on offerings of equity securities,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty as are customarily requested in connection with underwritten
follow-on offerings of equity securities of companies of comparable size,
maturity and lines of business, (D) provide other customary opinions,
certificates and closing documents customary in form for underwritten follow-on
offerings of equity securities of companies of comparable size, maturity and
lines of business and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten follow-on offerings of equity securities of companies of
comparable size, maturity and lines of business; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; provided that Dealer has given Counterparty reasonable notice of
its determination and provided Counterparty with reasonable opportunity to
satisfy Dealer’s concerns; (ii) in order to allow Dealer to sell the Hedge
Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities of companies of comparable size,
maturity and lines of business, in form and substance reasonably satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg Screen GES <Equity> AQR (or, if such page is not available,
its equivalent successor page) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such Exchange Business Day (or if such volume-weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method). The VWAP Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session.

(d) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares or consummates or
otherwise executes or engages in any transaction or event (a “Conversion Rate
Adjustment Event”) that would lead to an increase in the Conversion Rate (as
such term is defined in the Indenture), give Dealer a written notice of such
repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) if,
following such repurchase or Conversion Rate Adjustment Event, the Notice
Percentage as determined on the date of such Repurchase Notice is (i) greater
than [__]%and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof),
and, if such repurchase or Conversion Rate Adjustment Event, or the intention to
effect the same, would constitute material non-public information with respect
to Counterparty or the Shares, Counterparty shall make public disclosure thereof
at or prior to delivery of such Repurchase Notice. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares plus

 

18



--------------------------------------------------------------------------------

the number of Shares underlying any other call options sold by Dealer to
Counterparty and the denominator of which is the number of Shares outstanding on
such day. In the event that Counterparty fails to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this Section 8(d)
then Counterparty agrees to indemnify and hold harmless Dealer, its affiliates
and their respective directors, officers, employees, agents and controlling
persons (Dealer and each such person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
any reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.
Counterparty shall be relieved from liability under this Section 8(d) to the
extent that the Indemnified Party fails promptly to notify Counterparty of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided that failure to notify Counterparty (x) shall not relieve
Counterparty from any liability hereunder to the extent it is not materially
prejudiced as a result thereof and (y) shall not, in any event, relieve
Counterparty from any liability that it may have otherwise than on account of
the Transaction (including damages resulting from a breach of the Counterparty’s
obligations under this Section 8(d)). For purposes of the preceding sentence,
the obligation to notify promptly shall in no event obligate the Dealer to
provide such notice earlier than 10 Exchange Business Days from the relevant
event. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(e) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices and Conversion
Rate Adjustment Notices” above, (iv) payment by Counterparty of all reasonable
costs and expenses, including reasonable counsel fees, incurred by Dealer in
connection with such assignment, (v) Dealer not being obliged, as a result of
such assignment, to pay the assignee on any payment date, an amount greater than
Dealer would have been required to pay in the absence of such assignment and
(vi) no Event of Default, Potential Event of Default or Termination Event
occurring as a result of such assignment. In addition, Dealer may transfer or
assign without any consent of the Counterparty its rights and obligations
hereunder and under the Agreement, in whole or in part, to (i) any of its
affiliates whose obligations hereunder will be guaranteed, pursuant to the terms
of a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer’s ultimate parent or (ii) any person of credit
quality equivalent to Dealer; provided that, under the applicable law effective
on or of the date of such transfer or assignment, (1) Counterparty will not, as
a result of such transfer or assignment, be required to pay the transferee or
assignee on any payment date an amount under Section 2(d)(i)(4) of the Agreement
greater than an amount that Counterparty would have been required to pay to
Dealer in the absence of such transfer or assignment; (2) Counterparty will not,
as a result of such transfer or assignment, receive from the transferee or
assignee on any payment date an amount under Section 2(d)(i)(4) of the Agreement
that is less than the amount that Counterparty would have received from Dealer
in the absence of such transfer or assignment; and (3) such transfer or
assignment does not cause a deemed exchange for Counterparty of the Transaction
under Section 1001 of the Internal Revenue Code of 1986, as amended (the
“Code”). At any time at which any Excess Ownership Position or a Hedging
Disruption exists, if Dealer, in its discretion, is unable to effect a transfer
or assignment to a third party in accordance with the requirements set forth
above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having

 

19



--------------------------------------------------------------------------------

terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 8.5%, (ii) Dealer or any “affiliate” or “associate” of Dealer
would own in excess of 13% of the outstanding Shares for purposes of Section 203
of the Delaware General Corporation Law or (iii) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under any federal, state or local laws, regulations, regulatory
orders or organizational documents or contracts of Counterparty that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under Applicable Restrictions, as
determined by Dealer in its reasonable discretion, and with respect to which
such requirements have not been met or the relevant approval has not been
received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”) beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day (or, to the
extent that, as a result of a change in law, regulation or interpretation after
the date hereof, the equivalent calculation under Section 16 of the Exchange Act
and the rules and regulations thereunder results in a higher number, such
number) and (B) the denominator of which is the number of Shares outstanding on
such day.

(f) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(g) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments in a commercially
reasonable manner to the Delivery Obligation), if Dealer determines, in its good
faith, commercially reasonable discretion, that such extension or addition is
reasonably necessary or appropriate (i) to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
market in which Dealer, in the exercise of its commercially reasonable
discretion, deems it advisable to hedge its exposure to the Transaction or
(ii) to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer that are applicable to
bond hedges or similar transactions and consistently applied (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer); provided that any such extension pursuant to
clause (i) shall not exceed 45 Exchange Business Days.

(h) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Determining Party or Hedging Party is called upon to make an adjustment,
determination or election (for the avoidance of doubt, including, but not
limited to, any determinations with respect to any amounts) pursuant to the
terms of this Confirmation or the Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Hedging Party, as the case
may be, shall make such adjustment, determination or election in a commercially
reasonable manner by taking into account the effect of such event on the Hedging
Party’s Hedge Position, assuming that the Hedging Party maintains a commercially

 

20



--------------------------------------------------------------------------------

reasonable Hedge Position.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(k) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that none of the obligations of Counterparty or Dealer under this
Confirmation are secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

(m) Early Unwind. In the event the sale by Counterparty of the [Initial
Securities]15 [Option Securities]16 is not consummated with the initial
purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on [            ], 2019, or such later date as agreed upon
by the parties ([            ], 2019 or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Dealer and Counterparty
represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(n) Payments by Counterparty upon Early Termination. The parties hereby agree
that, notwithstanding anything to the contrary herein, in the Definitions or in
the Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event (other than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv)
of the Agreement)) occurs or is designated with respect to the Transaction or
the Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Counterparty would owe to Dealer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, an
Excess Ownership Position or Illegality (as defined in the Agreement)).

 

 

15 

Include for base bond hedge confirmation only.

16 

Include for additional bond hedge confirmation only.

 

21



--------------------------------------------------------------------------------

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the Code, any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) To the extent that either party to the Agreement with respect to this
Transaction is not an adhering party to the ISDA 2015 Section 871(m) Protocol
published by the International Swaps and Derivatives Association, Inc. on
November 2, 2015 and available at www.isda.org, as may be amended, supplemented,
replaced or superseded from time to time (the “871(m) Protocol”), the parties
agree that the provisions and amendments contained in the Attachment to the
871(m) Protocol are incorporated into and apply to the Agreement with respect to
this Transaction as if set forth in full herein. The parties further agree that,
solely for purposes of applying such provisions and amendments to the Agreement
with respect to this Transaction, references to “each Covered Master Agreement”
in the 871(m) Protocol will be deemed to be references to the Agreement with
respect to this Transaction, and references to the “Implementation Date” in the
871(m) Protocol will be deemed to be references to the Trade Date of this
Transaction.

[(iii) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect. Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents requested by Dealer.

(iv) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty is a corporation for U.S. federal income tax purposes and is
organized under the laws of the State of Delaware. Counterparty is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).]17

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s) U.S. Resolution Stay. The parties agree that (i) to the extent that prior to
the date hereof both parties have adhered to the 2018 ISDA U.S. Resolution Stay
Protocol (the “Protocol”), the terms of the Protocol are incorporated into and
form a part of this Confirmation, and for such purposes this Confirmation shall
be deemed a Protocol Covered Agreement and each party shall be deemed to have
the same status as “Regulated Entity” and/or “Adhering Party” as

 

 

17 

To be revised as necessary for each dealer.

 

22



--------------------------------------------------------------------------------

applicable to it under the Protocol; (ii) to the extent that prior to the date
hereof the parties have executed a separate agreement the effect of which is to
amend the qualified financial contracts between them to conform with the
requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of the
Bilateral Agreement are incorporated into and form a part of this Confirmation
and each party shall be deemed to have the status of “Covered Entity” or
“Counterparty Entity” (or other similar term) as applicable to it under the
Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not apply, the
terms of Section 1 and Section 2 and the related defined terms (together, the
“Bilateral Terms”) of the form of bilateral template entitled “Full-Length
Omnibus (for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org and, a copy of which is available upon request),
the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of this Confirmation, and for such
purposes this Confirmation shall be deemed a “Covered Agreement,” Dealer shall
be deemed a “Covered Entity” and Counterparty shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Confirmation, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this paragraph. In the event of any inconsistencies between
this Confirmation and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Confirmation” include any related credit
enhancements entered into between the parties or provided by one to the other.
In addition, the parties agree that the terms of this paragraph shall be
incorporated into any related covered affiliate credit enhancements, with all
references to Dealer replaced by references to the covered affiliate support
provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2,
252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited
exceptions, require an express recognition of the stay-and-transfer powers of
the FDIC under the Federal Deposit Insurance Act and the Orderly Liquidation
Authority under Title II of the Dodd Frank Wall Street Reform and Consumer
Protection Act and the override of default rights related directly or indirectly
to the entry of an affiliate into certain insolvency proceedings and any
restrictions on the transfer of any covered affiliate credit enhancements.

[Signature Page Follows]

 

23



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully,

[DEALER]

By:

     

Name:

 

Title:

[Signature Page to Bond Hedge Confirm]



--------------------------------------------------------------------------------

Agreed and Accepted By:

GUESS?, INC.

By:

     

Name:

 

Title:

[Signature Page to Bond Hedge Confirm]



--------------------------------------------------------------------------------

Schedule 1

The agreements entered into between the Company and the Dealers differed with
respect to the following: (i) the Premium and (ii) the Applicable Percentage. In
addition, the Company and each of the Dealers entered into separate agreements
with respect to (i) the Base Convertible Bond Hedge Transaction and (ii) the
Additional Convertible Bond Hedge Transaction, in each case entered into on
April 23, 2019 and April 24, 2019, respectively.



--------------------------------------------------------------------------------

Schedule 2

Pursuant to Item 601(a)(5) of Regulation S-K under the Securities Exchange Act
of 1934, Annex A to each of the agreements represented by this Form is omitted.
A list of the information contained in Annex A to each such agreement is below:

 

1)

Premium